Citation Nr: 0920600	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected type II 
diabetes mellitus.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected type II diabetes 
mellitus.  

3.  Entitlement to service connection for vision problems, 
claimed as secondary to service-connected type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION


The Veteran served on active duty from December 1968 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  A video-conference hearing was 
held before the undersigned Veterans Law Judge in June 2008.  
The Board remanded the case in August 2008 for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every 
possible consideration.

The Veteran seeks entitlement to service connection for 
coronary artery disease, hypertension, and vision problems as 
secondary to his diabetes mellitus.  The Board remanded the 
case in August 2008 for additional development which has not 
been satisfactorily accomplished.  RO compliance with a 
remand is not discretionary.  If an RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's August 2008 remand requested that all medical and 
legal documents pertaining to the Veteran's application for 
Social Security Administration (SSA) benefits be obtained, 
and that if no records could be found, for the AMC/RO to 
indicate whether the records do not exist and whether further 
efforts to obtain the records would be futile.  The AMC/RO 
requested SSA records in January 2009, but no response was 
obtained, and there was no follow up request made.  
Accordingly, further action on this must be taken.  

The Board's August 2008 remand requested a VA eye examiner to 
render an opinion as to whether it is at least as likely as 
not that any current eye disorder was either caused by or 
aggravated by the Veteran's service-connected diabetes 
mellitus.  The evidence of record shows that the Veteran has 
cataracts.  The VA eye examiner in February 2009 stated that 
it is less likely than not that the cataracts were the result 
of diabetes, but did not provide any rationale for this 
opinion or provide an opinion as to aggravation.  
Accordingly, further action must be taken.  

The Board's August 2008 remand also requested a VA 
cardiovascular examiner to render an opinion as to whether it 
is at least as likely as not that the Veteran's diabetes 
mellitus either caused or aggravated his hypertension and/or 
coronary artery disease.  There was no opinion as to 
aggravation of hypertension by diabetes mellitus in the 2009 
VA examination, and the opinion as to causation is unclear.  
Accordingly, further action must be taken.  

Accordingly, the case is REMANDED for the following action:

1.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not 
exist and whether further efforts to 
obtain the records would be futile.

2.  Obtain a medical opinion from the 
VA examiner who conducted the February 
2009 VA cardiovascular examination, or 
from another examiner if that one is 
unavailable.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested 
opinion.  The examiner should indicate 
in the report that the claim file was 
reviewed.  

The examiner is specifically asked to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
Veteran's diabetes mellitus either (a) 
caused or (b) aggravated (i.e., caused 
a permanent increase in severity) his 
hypertension.

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

3.  Obtain a medical opinion from the 
VA examiner who conducted the February 
2009 VA eye examination, or from 
another examiner if that one is 
unavailable.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested 
opinion.  The examiner should indicate 
in the report that the claim file was 
reviewed.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's diabetes 
mellitus either (a) caused or (b) 
aggravated (i.e., caused a permanent 
increase in severity) his cataracts.

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

4.  Finally, readjudicate the claims.  
If the benefits sought on appeal are 
not granted, issue a supplemental 
statement of the case and give the 
Veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

